BALEY, Judge.
Defendant contends there is a fatal variance between the charge in the indictments and the proof in that the indictments charged the commission of the crimes on 5 and 9 May 1972 when the evidence showed that they actually occurred on 29 May 1972.
The checks involved were attached to and made a part of the indictment. Defendant was fully informed of the charges against him and protected from any subsequent trial for the same offenses. Any variance in allegation and proof was not prejudicial.
*193“The time alleged in an indictment is not usually an essential ingredient of the offense charged, and the State ordinarily may prove that it was committed on some other date.” State v. Wilson, 264 N.C. 373, 377, 141 S.E. 2d 801, 804. See also State v. Lilley, 3 N.C. App. 276, 164 S.E. 2d 498. G.S. 15-155 also provides in part: “No judgment upon any indictment for felony or misdemeanor . . . shall be stayed or reversed . . . for stating the time imperfectly. ...”
Other assignments of error concerning the charge of the court with respect to flight and the procedure by which the verdict was returned are without merit. The evidence against defendant was clear and convincing. We find no prejudicial error in the trial.
No error.
Judges Campbell and Britt concur.